Citation Nr: 0615962	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  00-15 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hammertoe and joint contracture of the right 
foot. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for hammertoe and joint contracture of the left 
foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, wherein the RO granted service 
connection for hammertoe and joint contractures of both feet 
and assigned separate 10 percent evaluations.  The veteran 
has timely appealed this determination to the Board. 

In October 2004, the Board remanded the veteran's claims to 
the RO in Montgomery, Alabama for additional development.  
The requested development has been completed and the case has 
returned to the Board for appellate consideration. 

Because this appeal comes from initial ratings assigned in 
conjunction with the grants of service connection, the Board 
must analyze whether different percentage ratings are 
warranted since the awards of service connection, May 22, 
1999
(so-called "staged ratings").  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) this change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this legislation, but finds 
that, additional development is required, as enumerated in 
the discussion below.

The veteran maintains that his disabilities of the right and 
left feet are more severely disabling than that currently 
reflected by the currently assigned 10 percent evaluations.  
In this case, the RO has assigned separate 10 percent 
evaluations to the service-connected hammertoe and joint 
contractures of the right and left feet pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5282 (hammertoe deformity) (2005).  
Under that code, a maximum 10 percent evaluation will be 
assigned for hammertoe deformity of all toes, unilateral, 
without claw foot.  The veteran underwent a VA examination of 
his feet in August 2002, however, for reasons described 
below, the veteran's claims must be remanded for another VA 
examination.  

In this regard, although VA outpatient reports reflects that 
the veteran has other disorders of the feet, namely bilateral 
pes planus with a right foot valgus (see September 2004 VA 
outpatient report), it is unclear from the record whether it 
is part and parcel of the service-connected hammertoe and 
joint contractures of the right and left feet, or whether it 
is a separate disability.  Inasmuch as the rating schedule 
permits the assignment of rating by analogy to a closely 
related disorder or injury, and the diagnostic code for pes 
planus, 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005), 
provides for a higher evaluation, current clinical findings 
are needed to permit proper application of the rating 
criteria.  

In addition, a principal manifestation of the veteran's 
service-connected hammertoe and joint contractures of the 
right and left feet, in addition to the hammertoe 
deformities, is bilateral foot pain.  VA regulations, set 
forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In the present case, 
while the veteran's service-connected hammertoe and joint 
contractures of the right and left feet are not rated on the 
basis of pain, an additional rating specifically due to pain 
is not assignable.  Nevertheless, pain remains a significant 
manifestation of foot disability which must be taken into 
account in determining whether the veteran's service-
connected hammertoe and joint contractures correspond to a 
descriptive adjective of "mild," moderate," or "severe" 
for the purpose of applying a direct or analogous rating 
under diagnostic codes which might potentially serve as a 
basis for higher initial ratings, to include 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5283 (2005) (malunion or nonunion 
of a tarsal or metatarsal) or 5284 (2005)(other foot 
injuries). 

In this case, and as noted above, as an August 2002 VA 
examination report does not adequately address the 
aforementioned rating criteria, another examination is 
therefore required.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should review the claims 
folders and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
(West 2002) are fully complied with and 
satisfied in accordance with 38 C.F.R. 
§ 3.159 (2005).  The veteran should be 
specifically told of the information or 
evidence he should submit, if any, and of 
the information or evidence that VA will 
yet obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The veteran should also be asked 
to submit all pertinent information or 
evidence in his possession.  38 C.F.R. 
§ 3.159 (2005).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected hammertoe and joint 
contracture of the right and left feet 
since May 1999.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
have not been previously secured, and 
associate them with the claims folders.  

3.  Thereafter, the RO should schedule 
the veteran for VA examination by an 
appropriate specialist to determine the 
severity of his service-connected 
hammertoe and joint contractures of the 
right and left feet.  The claims folders 
and a copy of this remand should be made 
available to the examiner for review 
prior to the examination.  The 
examination report should reflect that a 
review of the claims folders was made.  
All additional studies, to include new X-
rays of both feet should be requested and 
conducted at this time, if deemed 
necessary, by the examiner.  The examiner 
must provide diagnoses of all disorders 
of the veteran's right and left feet, and 
state whether they are part and parcel 
of, or separate from, the service-
connected hammertoe and joint 
contractures of the right and left feet.  
The examination report should include 
responses to the following medical 
questions:  

(a).  To what extent are the currently 
demonstrated clinical symptoms of the 
right and left feet part and parcel of 
the service-connected hammertoe and 
joint contractures of the right and 
left feet?  

(b).  Is there malunion or nonunion of 
the tarsal or metatarsal bones of the 
right and left feet and, if there is 
such malunion or nonunion, is it of a 
moderate, moderately severe or severe 
nature (per the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283 (2005))?

(c).  Is there unilateral or bilateral 
pes planus that is part and parcel, or 
separate from, the service-connected 
hammertoe and joint contractures of the 
left and right feet and, if so, is it 
severe or pronounced (per the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005))?

(d).  Is the disability resulting from 
the service-connected hammertoe with 
joint contracture of the right and left 
feet of a moderate, moderately severe 
or severe nature (per the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2005))?

(e).  Do the veteran's right and left 
feet exhibit weakened movement, excess 
fatigability, incoordination or pain 
attributable to the service-connected 
hammertoe with joint contractures of 
the right and left feet?

(f).  Does pain significantly limit 
functional ability during flare-ups of 
the feet or when the feet are used 
repeatedly over a period of time, and 
if so, is such limitation due to the 
service-connected hammertoe  with joint 
contractures of the right and left 
feet?  

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner determines 
that it is not feasible to respond to 
any of the above items, he should 
identify specifically the times to 
which it is not feasible to respond.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal, to 
specifically include consideration of 
whether "staged" ratings are warranted.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  

If any of the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






